Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack (US 2015/0169343 A1) in view of Allwell (US 2008/0263258 A1).

As per claim 1, Lissack teaches A computer implemented method of converting a serialized virtual machine (VM) for a source virtualized computing environment, the serialized VM being stored in a data file having metadata for instantiating the serialized VM in the source virtualized computing environment, the method comprising:
supplementing the data file with a software adapter comprising:
 a plurality of executable disk image converters, each executable disk image converter being suitable for converting the serialized VM between disparate virtualized computing environments; (Lissack [0012] For example, by 
executable code for effecting a conversion by executing an appropriate disk image converter and performing an appropriate metadata conversion to convert the data file for a target virtualized computing environment, such that the supplemented data file is operable to self-convert between the source virtualized computing environment and the target virtualized computing environment by execution of the executable code. (Lissack [0041] FIGS. 4A and 4B are a flow diagram of an example embodiment of an Image Conversion Tool routine 400.  The routine may be provided by, for example, execution of the image conversion tool 150 of FIGS. 1 and 2 and/or the image conversion tool system 340 of FIG. 3, such as to assist users in converting software images from one of multiple source software execution environments for execution in at least one distinct destination execution 
environment. and  [0027] In other embodiments, directions may be provided to the image extractor module 242 in other manners, such as may be initiated by a user via programmatic interactions with the tool 150 that do not use the GUI, or via an automated determination by the tool 150 that is not initiated by a user.  [0037] In the illustrated embodiment, the image conversion tool system 340 executes in memory 330 of a computing system 300, such as to include software instructions that, when executed by one or more CPU processors 305, program or otherwise configure the computing system 300 to perform automated operations to provide some or all of the described techniques.)
Lissack does not teach a plurality of metadata mappings, each of the plurality of metadata mappings defining how the metadata is converted between disparate virtual computing environments.
a plurality of metadata mappings, each of the plurality of metadata mappings defining how the metadata is converted between disparate virtual computing environments; (Allwell [0037] With reference now to FIG. 4, the metadata of a virtual machine system is processed by a scanner 62 and a parser 64 being implemented by each conversion plugin.  These functional components are implemented as subcomponents of any above-mentioned conversion plugins 32, analyze the structure of the metadata descriptor of the source virtual machine and map the elements of this structure to corresponding entries of the target virtual machine, thus generating a new metadata descriptor being used as a part of the converted virtual machine).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Allwell with the system of Lissack to provide a plurality of metadata mappings. One having ordinary skill in the art would have been motivated to use Allwell into the system of Lissack for the purpose of migrating virtual machines between hypervisors. (Allwell paragraph 18)

As per claim 4, Lissack teaches a non-transitory computer-readable storage element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform the method as claimed in claim 1. (Lissack [0040] Some or all of the systems, modules and/or data structures may also be stored (e.g., as software instructions or structured data) on one 

As to claim 3, it is rejected based on the same reason as claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lissack (US 2015/0169343 A1) in view of Allwell (US 2008/0263258 A1) in further view of Kudriavtsev (US 2018/0081655 A1).

As per claim 2, Lissack and Allwell do not teach the executable code is further arranged to perform the supplementing on the data file as converted so as to include the disk image converters, the metadata mappings and the executable code in the converted data file.
However, Kudriavtsev teaches the executable code is further arranged to perform the supplementing on the data file as converted so as to include the disk image converters, the metadata mappings and the executable code in the converted data file. (Kudriavtsev [0068] System memory 820 may be configured to store program instructions implementing a code conversion tool 826, original source code 825, and new source code 826 generated by the code conversion tool 826, a metadata database 828, and an execution environment 827 (e.g., a JAVA virtual machine).)



Kudriavtsev should be see in conjunction with Lissack and Allwell. For example the metadata database of Kudriavtsev will have the mapping of Allwell stored in it.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100223610 A1 – discloses A provisioning server can maintain a library of virtual images.  The virtual images can be a disk image of software that has been previously installed according to metadata.  The metadata can represent parameters utilized to create the virtual image and the parameters required to provision the virtual image on a target machine.  The provisioning server can maintain the metadata for a virtual image in a virtual image record associated with the virtual image.  The provisioning server can provision a virtual image to one or more target machines.  To provision the virtual image, the provisioning server can copy the virtual image to a storage device on the one or more target machines and configure the target machine according to metadata in the associated virtual image record.

US 20180203719 A1 – discloses an image file conversion method includes: obtaining an original image file of a virtual machine on an original platform; detecting whether the original image file has a first file characteristic and a second file characteristic that are corresponding to a target platform, wherein the first file characteristic comprises a target driver used when the virtual machine runs on the target platform, and the second file characteristic comprises a target file format supported by the target platform; and changing, in response to detecting that the original image file does not have at least one of the first file characteristic or the second file characteristic, the original image file by calling a predetermined interface, to obtain a target image file of the virtual machine on the target platform, wherein the target image file has the first file characteristic and the second file characteristic.

US 20180189089 A1 – discloses A delta file system between a file system of a first virtual machine (VM) image and a file system of a first operating system (OS) base image is determined.  A file system of a first container base image may be obtained according to the first OS base image.  Then, the delta file system may be applied to the file system of the first container base image to create a container image.

US 20110307531 A1 – discloses a method, computer program product, and apparatus for converting a first image for a virtual machine formatted for a first virtual environment.  A second image is created, wherein the second image is non-specific to any virtual environment.  A determination is made whether a portion of files to be copied from the first virtual image to the second virtual image should be replaced using a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.